DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on May 17, 2021.
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,006,791. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,342,398. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montalbano et al. (US Publication 2008/0004963) hereafter Montalbano, in view of Chi-Chin Hsu (US Publication 2006/0171660) hereafter Hsu. 
As per claim 1, Montalbano discloses a hand dryer, comprising: a housing; a fan located within said housing; a heater located within said housing, said fan drawing air past said heater to heat said air and to dispense said air from within said housing externally of said housing to dry a user's hands (abstract, paragraphs 0006, 0031-32: hand dryers for users); a display screen mounted to said housing and viewable by a user while drying hands of the user (abstract, paragraph 0006: display screen mounted on the hand dryer); an on board computer system located within said housing and in signal-communication with said display screen, wherein said sensor communicates with said computer system (paragraphs 0020, 0038: infrared sensor activating the dryer when a user’s hand in motion), a high-speed link in signal-communication with said computer system and an external data source; wherein said data source communicates with said computer system to change the image displayed on said display screen (abstract, paragraphs 0007, 0010, 0044, 0053: activating sensor upon sensing a motion and all communicating to a central location via a high speed link system). Although, Montalbano discloses visual display for conveying information from hand dryer, but fail to expressly disclose at least one sensor for determining a condition external to the housing.
However, in the same field of endeavor, Hsu discloses the claimed limitation of at least one sensor for determining a condition external to the housing (paragraphs 0006, 0016-17, 0019).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate Hsu’s teaching of functions associated with hand dryer with Montalbano hand dryer with visual display. One would be motivated to utilize smart device (hand dryer) with additional dynamic audio video data in real-time, thus enhancing system functionality.
As per claim 2, Montalbano discloses the hand dryer wherein said sensor comprises a proximity sensor that senses the presence of a user in front of the screen (paragraphs 0006, 0009, 0038).  
As per claim 3, Montalbano discloses the hand dryer wherein said sensor comprises an air pressure sensor (paragraphs 0020, 0038).  
As per claim 4, Montalbano discloses the hand dryer wherein said sensor comprises an audio sensor (paragraphs 0019-20, 0033).   
As per claim 5, Montalbano discloses the hand dryer wherein said sensor comprises an air quality sensor (paragraphs 0020, 0033, 0038).  
As per claim 6, Montalbano discloses the hand dryer wherein said sensor comprises an RFID sensor (paragraphs 0020, 0038).  
As per claim 7, Montalbano discloses the hand dryer wherein said sensor comprises a gesture sensor (paragraphs 0020, 0031-32, 0038).  
As per claim 8, Montalbano discloses the hand dryer wherein said sensor comprises a plurality of sensors including a proximity sensor that senses the presence of a user in front of the screen; an air pressure sensor; an audio sensor; an air quality sensor; an RFID sensor; a gesture sensor; and an eye tracking sensor (paragraphs 0019-20, 0031-33, 0038).  
As per claim 9, Montalbano the hand dryer wherein said high-speed link comprises a wireless receiver (paragraphs 0010, 0044, 0053).  
As per claim 10, Montalbano the hand dryer wherein said high-speed link comprises a subscriber line (paragraphs 0007, 0010, 0044, 0053).  
As per claim 11, Montalbano the hand dryer wherein said on board computer comprises a USB drive (paragraphs 0008, 0019).  
As per claim 12, Montalbano the hand dryer wherein the sensor comprise a high frequency audio sensor to detect dryer usage (paragraphs 0010, 0038, 0044, 0053).
As per claim 13, Montalbano the hand dryer wherein the computer system comprises a primary processor and a secondary processor, wherein the secondary processor is directly linked to said sensor and directly linked to the primary processor, wherein the primary processor is in signal-communication with the display screen (paragraphs 0006-7, 0009-10, 0044, 0053). 
As per claim 14, Montalbano the hand dryer further comprising a WiFi captive portal, wherein the hand dryer provides a WiFi hotspot for the location that broadcasts internet for patrons (paragraphs 0010, 0013, 0037, 0044).  
Claim 15 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the similar rejection provided in claim 1. 
As per claim 16, Montalbano the communications system wherein said high speed links comprise wireless receivers and said central data source comprises a wireless transmitter to communicate with each of said wireless receivers (paragraphs 0010, 0044, 0053).
As per claim 17, Montalbano the communications system wherein said high speed links comprise subscriber lines and said central data source communicates through said subscriber lines to said hand dryers (paragraphs 0007, 0010, 0044, 0053).
As per claim 18, Montalbano the communications system wherein said high-speed links comprise Ethernet cables, and said central data source communicates through said Ethernet cables to said hand dryers (paragraphs 0012-13, 0037).
As per claim 19, Montalbano the communications system comprising a local processor and a LAN in signal-communication between the local processor and the plurality of display processors, said local processor in signal-communication with said central data source (paragraphs 0015, 0043-44, 0053). 
As per claim 20, Montalbano the communications system wherein said LAN comprises an Ethernet system (paragraphs 002-13, 0015, 0037, 0043-44).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455